Case 0:20-cv-62583-RNS Document 29 Entered on FLSD Docket 05/27/2021 Page 1 of 8




                                 United States District Court
                                           for the
                                 Southern District of Florida

     Blanca Nelly Diaz, Plaintiff,     )
                                       )
     v.                                )
                                       ) Civil Action No. 20-62583-Civ-Scola
     Hector Leonardo Amezquita and     )
     Sandra Catalina Daza Munoz,       )
     Defendants.                       )
                 Order Denying the Defendants’ Motion to Dismiss
         Plaintiff Blanca Nelly Diaz seeks damages from Defendants Hector
 Leonardo Amezquita and Sandra Catalina Daza Munoz, husband and wife, as a
 result of their trafficking her to the United States, from Colombia, subjecting her
 to involuntary servitude and captivity, and withholding her pay for fourteen
 years. (Compl. ¶ 1, ECF No. 1.) The Defendants have filed a motion to dismiss,
 arguing (1) Diaz’s complaint is a shotgun pleading; (2) one of Diaz’s human-
 trafficking claims is beyond the statute of limitations; (3) civil relief is not
 available for Diaz’s human-trafficking claims; (4) Diaz’s claims for unjust
 enrichment and quantum meruit are preempted by the Fair Labor Standards
 Act; and (5) Diaz fails to state a claim for false imprisonment because her
 allegations are contradictory. (Defs.’ Mot., ECF No. 16.) Diaz opposes the motion.
 (Pl.’s Resp., ECF No. 17.) And the Defendants have timely replied. (Defs.’ Reply,
 ECF No. 18.) After careful review, the Court denies the Defendants’ motion.
 (ECF No. 16.)

       1. Background 1
        Diaz began working for Amezquita in 2002, in Colombia, when she was
 around forty-one years old. (Compl. ¶¶ 13, 14.) At that time, Diaz cared for
 Amezquita’s two daughters and cleaned the home. (Id. ¶ 14.) Six months into her
 employment, Amezquita married Daza Munoz. (Id. ¶ 15.) A year after the
 Defendants wed, they offered Diaz a job, working for their family in the United
 States. (Id. ¶ 16.) They promised Diaz that, if she moved to the United States to
 work for them, she would be paid and otherwise treated fairly and humanely.
 (Id.) The Defendants also told Diaz she would be able to return to Colombia any
 time she wanted. (Id.)


 1
  The Court generally accepts the Plaintiff’s factual allegations as true for the purposes of
 evaluating the Defendants’ motion to dismiss. Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116
 F.3d 1364, 1369 (11th Cir. 1997).
Case 0:20-cv-62583-RNS Document 29 Entered on FLSD Docket 05/27/2021 Page 2 of 8




        The Defendants moved to the United States and then set about procuring
 a visa for Diaz. (Id. ¶ 17.) In the meantime, while waiting for the visa, Diaz stayed
 in Colombia, working for Amezquita’s mother. (Id.) Also around this time, Daza
 Munoz gave birth to a daughter. (Id.) Eventually, the Defendants arranged for
 Diaz to get a temporary business B-1 visa, apparently based on her status as a
 domestic employee, which was issued on March 9, 2005, with an expiration date
 of March 7, 2006. (Id. ¶ 18.) Diaz arrived in the United States on March 14,
 2005. (Id. ¶ 23.) The Defendants later arranged for a second B-1 visa, on the
 same basis, issued on December 22, 2005, expiring on August 30, 2007. (Id. ¶
 24.) It does not appear any other immigration documents were ever sought or
 obtained.
        Although the Defendants did not specify in advance what Diaz’s salary
 would be, at the United States Embassy, Amezquita was asked to amend Diaz’s
 employment contract to reflect payment of Florida’s minimum wage. (Id. at ¶ 20.)
 Diaz did not read this contract, was not able to ask any questions about it, nor
 was she ever provided a copy of the contract. (Id.) After arriving in the United
 States, it appears the Defendants told Diaz her salary would be 600,000
 Colombian pesos per month—equivalent to about $200 U.S. per month. (Id. ¶
 23.) A few months before her second visa was set to expire, the Defendants told
 Diaz they would not renew it, telling her they would then pay her $400 U.S. a
 week. (Id. ¶ 25.) Regardless, the Defendants never paid Diaz anything, despite
 her repeated requests, during the entire time that she served as their domestic
 employee in the United States. (Id. ¶ 26.)
        Initially, the Defendants forced Diaz to sleep in a laundry room, outside
 their apartment, where she did not have access to a bathroom. (Id. ¶ 28.) She
 was not afforded a day off until about six or seven years into her employment,
 working around fourteen hours a day on weekdays and four-and-a-half hours a
 day on the weekends. (Id. ¶ 29.) On occasion her hours were extended, as well.
 (Id.) Diaz was also forced to work even if she was sick and was told by Amezquita
 that she would have to reimburse him for medication he gave her which he had,
 in turn, gotten from Colombia. (Id. ¶ 30.) Eventually, about eight or nine years
 ago, Diaz prevailed upon the Defendants and was able to get Saturdays and
 Sundays off. (Id. ¶ 31.)
        Diaz says the Defendants subjected her to verbal and emotional abuse
 during the fourteen years she worked for them. (Id. ¶¶ 5, 37.) They also
 constantly monitored her, not allowing her to speak to anyone or ever discuss
 her immigration status. (Id. ¶ 32.) The Defendants also controlled all Diaz’s
 communications with her family in Colombia, retaining access to all her text
 messages and calls through the cell phone they gave here. (Id. ¶ 35.)
Case 0:20-cv-62583-RNS Document 29 Entered on FLSD Docket 05/27/2021 Page 3 of 8




        The entire time Diaz worked for the Defendants, Diaz says the Defendants
 held her passport, preventing her from ever leaving with her identification or
 travel documents. (Id. ¶¶ 3, 27.) They forced her to continue working for them,
 telling her she would never get paid anything unless she continued. (Id. ¶ 33.)
 They also threatened to send her back to Colombia if she didn’t keep working.
 (Id.) At one point, after Diaz asked for time off to visit Colombia, Amezquita
 reminded her that he knew where her family lived, which Diaz interpreted as a
 threat that they would be harmed, bringing her to tears. (Id. ¶ 34.) On one
 occasion, when Diaz objected to her working conditions and not being paid, Daza
 Munoz falsely accused Diaz of theft. (Id. ¶ 38.) This accusation appears to have
 been the final straw, prompting Diaz to contact a domestic workers’ advocacy
 group, Miami Workers Center, which then contacted the Broward County
 Sheriff’s Office. (Id. ¶¶ 6, 38, 39.) When officers arrived at the Defendants’ home,
 on January 28, 2020, Daza Munoz surrendered Diaz’s passport. (Id. ¶ 6.) Diaz
 then gathered her belongings and was transported away from the house, by the
 officers. (Id.) She then initiated this case in December 2020.

    2. Legal Standard
         Under Federal Rule of Civil Procedure 8(a)(2), a complaint must provide “a
 short and plain statement of the claim showing that the pleader is entitled to
 relief.” Fed. R. Civ. P. 8(a)(2). Rule 10(b) further requires a party to “state its
 claims or defenses in numbered paragraphs, each limited as far as practicable to
 a single set of circumstances.” Fed. R. Civ. P. 10(b). “A shotgun pleading is a
 complaint that violates either Federal Rule of Civil Procedure 8(a)(2) or Rule
 10(b), or both.” Barmapov v. Amuial, 986 F.3d 1321, 1324 (11th Cir. 2021)
         A court considering a motion to dismiss, on the other hand, filed under
 Rule 12(b)(6), must accept all the complaint’s allegations as true, construing
 them in the light most favorable to the plaintiff. Pielage v. McConnell, 516 F.3d
 1282, 1284 (11th Cir. 2008). Although a pleading need only contain a short and
 plain statement of the claim showing that the pleader is entitled to relief, a
 plaintiff must nevertheless articulate “enough facts to state a claim to relief that
 is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
 “But where the well-pleaded facts do not permit the court to infer more than the
 mere possibility of misconduct, the complaint has alleged—but it has not
 shown—that the pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679
 (2009) (quoting Fed. R. Civ. P. 8(a)(2)) (internal punctuation omitted). A court
 must dismiss a plaintiff’s claims if it fails to nudge its “claims across the line
 from conceivable to plausible.” Twombly, 550 U.S. at 570.
Case 0:20-cv-62583-RNS Document 29 Entered on FLSD Docket 05/27/2021 Page 4 of 8




    3. Analysis
    A. Diaz’s complaint is not a shotgun pleading.
        The Defendants argue Diaz’s complaint should be dismissed as a shotgun
 pleading. (Defs.’ Mot. at 4–5.) They complain that it “relies on a common core of
 42 paragraphs that are incorporated into each successive [c]ount, regardless of
 whether the allegations relate to a claim for human trafficking, unpaid minimum
 wages, unpaid wages, or false imprisonment.” (Id. at 4.) Because of this, say the
 Defendants, they are unable “to discern which facts relate to which claim.” (Id.)
 The Court is not persuaded.
        Contrary to the Defendants’ position, Diaz’s complaint does not fall into
 one of the categories of the “four rough types or categories of shotgun pleadings”
 identified by the Eleventh Circuit in Weiland v. Palm Beach County Sheriff's
 Office. 792 F.3d 1313, 1321 (11th Cir. 2015). Specifically, the multiple counts
 here do not “adopt[] the allegations of all preceding counts, causing each
 successive count to carry all that came before and the last count to be a
 combination of the entire complaint.” Id.; see also Barmapov, 986 F.3d at 1325
 (noting the complaint there did not fall into this category because “although nine
 of the 19 counts incorporate almost every factual allegation in the complaint,
 none of them adopts the allegations in the preceding counts”).
        Nor does Diaz’s complaint fall into one of the other three categories. It is
 not “replete with conclusory, vague, and immaterial facts not obviously
 connected to any particular cause of action.” Weiland, 792 F.3d at 1322. Nor
 does it fail to separate “each cause of action or claim for relief” into a different
 count. Id. at 1323. And, finally, Diaz’s complaint is not one that “assert[s]
 multiple claims against multiple defendants without specifying which of the
 defendants are responsible for which acts or omissions, or which of the
 defendants the claim is brought against.” Id. Ultimately, the Court does not find
 that the deficiencies the Defendants identify justify striking Diaz’s pleading on
 shotgun-pleading grounds: while the complaint is by no means perfect, it is not
 so poorly drafted that it “fail[s] to one degree or another, and in one way or
 another, to give the defendants adequate notice of the claims against them and
 the grounds upon which each claim rests.” Id. (“A dismissal under Rules 8(a)(2)
 and 10(b) is appropriate where it is virtually impossible to know which
 allegations of fact are intended to support which claim(s) for relief.”) (emphasis in
 original) (otherwise cleaned up).
Case 0:20-cv-62583-RNS Document 29 Entered on FLSD Docket 05/27/2021 Page 5 of 8




    B. Diaz’s claims under the Victims of Trafficking and Violence
       Protections Act survive dismissal.

        Next, the Defendants submit (1) count one should be dismissed because it
 falls outside the ten-year limitations period imposed by 18 U.S.C. § 1595; (2) all
 five of Diaz’s TVPA claims should be dismissed because her factual allegations
 are “contradictory” and “untenable”; and (3) the provisions of the TVPA under
 which Diaz seeks relief do not provide for a private cause of action. The Court
 finds the Defendants’ arguments unavailing.
         Under 18 U.S.C. § 1595(c), an action pursued under the TVPA must be
 commenced within ten years after the cause of action arose. 18 U.S.C. §
 1595(c)(1). In count one, Diaz lodges a claim for human trafficking under 18
 U.S.C. § 1590. With respect to that count, Diaz contends the “Defendants
 knowingly transported [her] from Colombia to the United States and harbored
 her in their home for the purpose of obtaining her forced, coerced, and
 involuntary labor.” (Compl. ¶ 44.) The Defendants maintain that since Diaz
 “arrived in 2005 . . . her claim for human trafficking falls outside of the 10-year
 limitations period.” (Defs.’ Mot. at 5.) The Court is not convinced.
        As the Eleventh Circuit has made clear, dismissal on statute-of-limitations
 grounds is “appropriate only if it is apparent from the face of the complaint that
 the claim is time-barred and only if it appears beyond a doubt that a plaintiff
 can prove no set of facts that toll the statute.” Sec’y of Labor v. Labbe, 319 Fed.
 Appx. 761, 764 (11th Cir. 2008) (cleaned up). Here, part of count one contains
 allegations that are not time barred—in particular, that the Defendants
 continued to harbor Diaz in their home up until when law enforcement came to
 the house in January 2020. Further, as to violations that may be time barred,
 Diaz has alleged that the Defendants confiscated her passport, isolated her from
 anyone outside the home, monitored her communications, and threatened to
 send her back to Colombia without ever paying her for any of her work.
 Accepting these allegations as true and construing them in the light most
 favorable to Diaz, the Defendants’ conduct prevented her from seeking legal
 redress until she was transported from the home by county officers in January
 2020. These facts are sufficient for count one to survive dismissal on limitations
 grounds.
        The Defendants also argue that Diaz’s allegations are contradictory and
 untenable and therefore cannot support any of her five TVPA claims. In
 particular, the Defendants submit Diaz (1) never alleges she was ever actually
 threatened, (2) provides no facts supporting her claim that the Defendants
 implied her family in Colombia would be harmed, (3) cannot, in any event,
 premise her TVPA claims on a mere implication, (4) contradicts herself by
Case 0:20-cv-62583-RNS Document 29 Entered on FLSD Docket 05/27/2021 Page 6 of 8




 complaining, on the one hand, that she was held captive, while admitting she
 was free to leave work every weekend as well as describing the Defendants as
 threatening to send her back to Colombia, and (5) was able to use her cell phone
 to call the Miami Workers Center. (Defs.’ Mot. at 5–7.) The Court disagrees with
 both the way the Defendants have characterized Diaz’s allegations as well as
 their assessment of the implication of her allegations.
        To begin with, the Court finds Diaz has indeed alleged she was threatened.
 She alleges the Defendants repeatedly told her she would not get any money at
 all unless she continued to work for the family. (Compl. ¶ 33.) Diaz also says she
 was told the Defendants would send her back to Colombia, without paying her
 anything, unless she continued to work for them. (Id.) At one point, when Diaz
 asked for a break, to return to Colombia for a few months, Amezquita responded
 by telling her he knew where her family lived. (Id. ¶ 34.) Construing this fact in
 the light most favorable to Diaz, this could be interpreted as a threat to harm
 Diaz’s family. Combined with Diaz’s assertion that the Defendants’ retained sole
 possession of her passport, these allegations amount to threats, rising far above
 what the Defendants portray as mere implications. Additionally, the Court finds
 no inconsistency between Diaz’s allegations of captivity and her potential for
 escape when the Defendants placed her in fear: the Defendants told Diaz that if
 she stopped working, they would withhold her pay and have her deported to
 Colombia. These facts, taken as true, rebut the Defendants’ argument that
 Diaz’s allegations fail to state a claim. 2
        Finally, the Defendants argue that all five TVPA counts must be dismissed
 because of the “absence of a private right of action in any of the statutory
 sections cited.” (Defs.’ Mot. at 8.) On the other hand, the Defendants also say the
 five counts “must be combined into a single count for relief pursuant to § 1595.”
 (Id.) The Court finds the Defendants’ position meritless. As the Defendants
 concede, 18 U.S.C. § 1595 provides that an “individual who is a victim of a
 violation of this chapter may bring a civil action against the perpetrator . . . in an
 appropriate district court of the United States and may recover damages and
 reasonable attorneys fees.” 18 U.S.C. § 1595(a). By its plain meaning, this
 affords Diaz a private right of action for the five TVPA claims she has alleged.
 Further, the Defendants have not proffered any support, and the Court is unable

 2 The Defendants have attached a police report, completed by the Broward Sheriff’s Office,

 reflecting the reporting officer’s narrative of the night officers responded to the Defendants’ home
 in January 2020. (Ex. A, ECF No. 16-1.) The Court declines to take judicial notice of this incident
 report: it is neither “(1) central to the plaintiff's claim,” nor are its contents “(2) undisputed.” Day
 v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005). Without this document, there is no support for
 the Defendants’ contention that Diaz admitted she was free to leave every weekend. Further, and
 in any event, even if the Court were to take the report into consideration, it would not alter the
 above analysis or the Court’s ultimate conclusion.
Case 0:20-cv-62583-RNS Document 29 Entered on FLSD Docket 05/27/2021 Page 7 of 8




 to find any, for their contention that Diaz must lump each count, alleging
 violations of different sections of the TVPA and based on distinct theories of
 liability, into one single claim.
         In sum, the Court is not persuaded by the Defendants’ presentation that
 any of Diaz’s TVPA claims should be dismissed or repleaded, combined into one
 count.

    C. Diaz’s quantum meruit and unjust enrichment claims are not
       preempted.
        Turning their attention to counts eight and nine, in which Diaz seeks
 redress for her unpaid wages through quantum meruit and unjust enrichment
 claims, the Defendants argue preemption under the FLSA warrants dismissal.
 (Defs.’ Mot. at 8–9.) According to the Defendants, the exclusive remedy for any
 claim for unpaid wages, is the FLSA. (Id. at 9.) The Court disagrees.
        While it is certainly true that courts regularly “dismiss duplicative state
 law common law claims where they rely on proof of the same facts” as an FLSA
 claim, Bule v. Garda CL Se., Inc., 14-21898-CIV, 2014 WL 3501546, at *2 (S.D.
 Fla. July 14, 2014) (Moreno, J.), the Defendants have not shown that Diaz’s
 state-law claims here rely on the Defendants’ violation of the FLSA. Instead, in
 her quantum meruit and unjust-enrichment claims, Diaz seeks restitution for
 benefits she conferred on the Defendants for years of uncompensated childcare
 and domestic services. These state-law claims do not rely on the Defendants’
 being found in breach of the FLSA, nor do they rely on Diaz’s status as the
 Defendants’ employee under the FLSA. Instead, Diaz seeks compensation that
 the Defendants promised to pay her and compensation for the benefits Diaz
 provided to the Defendants for years of unpaid-for services. As such, based on
 the complaint’s allegations, the Defendants have not shown that these counts
 are preempted. See Samuels v. S&J Crazy Lizards Entm’t, LLC, 18-80356-CIV,
 2018 WL 5851286, at *4 (S.D. Fla. Aug. 3, 2018) (Brannon, Mag. J.) (concluding
 that the plaintiff’s “claims of quantum meruit or unjust enrichment are materially
 distinct from the FLSA claims in that” they do not seek “overtime or minimum
 wage pay” and “[t]hus, they are not subject to FLSA preemption”).

    D. Diaz has stated a claim for false imprisonment.
       Finally, the Defendants argue Diaz’s count for false imprisonment must be
 dismissed. They submit that, because Diaz “was free to leave Defendants’ home
 every weekend, vacationed at length in Colombia, and was free to leave, there
 could be no set of facts that Plaintiff could plead to establish a claim of false
 imprisonment.” (Defs.’ Mot. at 10.) The Defendants miss the mark.
Case 0:20-cv-62583-RNS Document 29 Entered on FLSD Docket 05/27/2021 Page 8 of 8




        First, the Defendants mischaracterize the facts Diaz alleges in her
 complaint, apparently relying on statements from the incident report, of which
 the Court has declined to take judicial notice. Accordingly, based on the
 complaint alone, there is no support for the Defendants’ contention that Diaz
 was free to leave the home on the weekends or that Diaz ever vacationed in
 Colombia.
        Secondly, the Court disagrees with the Defendants’ contention that, in
 order to state a claim for false imprisonment, a plaintiff “must allege that she
 was physically detained against her will.” (Defs.’ Mot. at 10 (emphasis added).)
 To the contrary, “[u]nder Florida law the restraint of a person giving rise to false
 imprisonment can be accomplished by threats as well as force.” Meadows v. F.
 W. Woolworth Co., 254 F. Supp. 907, 909 (N.D. Fla. 1966) (citing Lewis v.
 Atlantic Discount Co., 99 So. 2d 241 (1st D.C.A.Fla.1957)). As the Defendants
 themselves acknowledge, all that is required to establish a claim for false
 imprisonment are the following: “1) the unlawful detention and deprivation of
 liberty of a person; 2) against that person’s will 3) without legal authority or
 ‘color of authority’ and 4) which is unreasonable and unwarranted under the
 circumstances.” McDonough v. Mata, 489 F. Supp. 3d 1347, 1362 (S.D. Fla.
 2020) (Moreno, J.) (quoting Harder v. Edwards, 174 So. 3d 524, 530 (Fla. 4th
 DCA 2015)). Physical detention is not required.
        In sum, the Defendants’ arguments do not persuade the Court that Diaz’s
 false-imprisonment claim should be dismissed: the Defendants mischaracterize
 the facts and rely on a misstatement of the law.

    4. Conclusion
       As set forth above, the Court denies the Defendants’ motion to dismiss
 (ECF No. 16). The Defendants must respond to the complaint on or before June
 4, 2021.
       Done and ordered at Miami, Florida, on May 27, 2021.

                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
